Stewart, J.,
filed the following dissenting opinion.
The Act of the Legislature of 1874, ch. 514, entitled, “An Act to provide for thev general valuation and assessment of property in this State,” now in question, it is not denied, was enacted by the General Assembly, and approved by the Governor under all the forms and sanctions required by the Constitution.
The Act is substantially, and in most of its sections, a literal transcript of the' assessment laws of 1852, ch. 337, and 1866, ch. 157, under and by virtue of which, the greater part of the revenues of the State have been collected ; and its 19th sec. makes reference to the existing laws upon the subject, obligatory in its interpretation and enforcement.
But it is insisted by the respondents in the proceedings in this case, that it is incapable of any reasonable construction, and, therefore, must be pronounced by the Court an absolute nullity.
*299Its consideration involves a grave question of law, simply, and the power of judicial revision. It may be a very good thing per se to defeat the whole scheme ; or it might turn out otherwise, but that is not a consideration that can enter into our deliberations upon the subject. We have nothing to do with the wisdom or policy of the law, as in political questions, but are bound to give to the Act such judicial construction as demanded by its terms and provisions, according to the established rules of interpretation. We do not sit as a board of supreme legislative review.
Conceding that the Act upon its face exhibits evidence of error and haste and imperfection, yet, according to my judgment, they are not sufficient to invalidate and destroy the Act.
It is concisely, and I think, soundly stated by Mr. Sedgwick, in his treatise on Statutory and Constitutional Law, 246 and 214, that where a case of doubt arises in regard to a statute, the first duty of a Judge is to ascertain the meaning of the Legislature, who framed it, that is, to construe or to interpret the statute, as the Legislature who framed it, would have done; and so long as by any legitimate means, the intent of the Legislature can be ascertained, the Judge is not permitted to seek any other mode of solving the difficulty.
To ascertain the meaning, the first resort is to the natural signification of the words according to their order and grammatical arrangement; if they embody any definite meaning, and involve no absurdity, and there is no contradiction between different parts, then they must govern. It is only where the controlling terms and provisions of the law are utterly beyond rational interpretation, that Courts will abandon it as a senseless nullity.
Omissions in laws and obscurity in their terms, are not by any means novelties ; on the contrary, they are the fruitful source of endless litigation. If laws were always *300perfect, and drawn in such terms as to be plain and intelligible, to the most common understanding, much of the business of the Courts would be reduced.
All the adjudications upon the construction of statutes are founded upon the ambiguity and defects of legislative enactment.
It is truly said by Smith in his book on Statutory and Constitutional Construction, 546, that the Legislature is composed but of men, and the language used by them is liable to all that uncertainty and imperfection that pertains to all that is of human origin, or that emanates from finite minds.
There will be more or less of obscurity in the words used, and great care should be observed that we do not, in all such cases, confound interpretation with 'criticism. The end of the latter is to find out, what are the words of the law-maker; of the former, what was their intent and meaning, and to clear up that meaning when obscure ; to ascertain the sense of dubious words—to determine the design when imperfectly expressed.
Anybody, whether learned in the law or not, if he can comprehend language, may be able to understand the meaning of a plain and unambiguous law; but. it is the duty of the Courts to interpret obscure laws and pronounce their meaning.
If, because of their defects, they are to become nullities, rarely will one be found that will stand such test.
It was a rule of the civil law, that whenever it happened, that the sense of the law, how clear soever, it may. appear in the words, would lead to false consequences, and unjust decisions, if its literal sense were followed, the Courts were compelled to interpret it, not by what the law says, but what it means.
When literal construction would lead to absurd consequences, respect for the Legislature, will induce the Court to. conclude that some other construction ought to be adopted.
*301Hence every construction which leads to an absurdity, oug’ht to be rejected. It cannot be presumed that the Legislature intended anything absurd. When therefore the words, when taken in their obvious and proper sense, tend to it, it is necessary to turn them from that sense, sufficient to avoid an absurdity; if from the whole purview of the law, and giving effect to all the words in it, it may be fairly done.
If there are words susceptible of two different senses, the Court will adopt that which involves no absurdity.
A statute should never be so construed as to render it a nullity, or quite evade its force, because it is never to be presumed that the Legislature had nothing in view in making a law. Smith on Const. Law, sec. 527. It is only where it is not possible to ascertain the meaning, that the law will become a nullity from its imperfection.
Eeither the Constitution nor the law requires a statute to be framed and arranged in sentences, and paragraphs, or with grammatical nicety and precision.
The Constitution merely confines its directions to the preparation of the law in sections.
Ho Court would be authorized to vacate a law, because of its bad grammar or defective phraseology, if it contained intelligible terms and provisions.
The reports of adjudged cases in this State are filled with decisions upon the construction of statutes, and even constitutional provisions; showing that our Courts have uniformly disregarded mere form, where the substance can be reached; and that great latitude has been exercised in the construction of their language, directions, omissions or defects, in order to effectuate the intention of the Legislature. Article 3, sec. 29, of the Constitution declares that the style of all laws of this State shall be, “Be it enacted by the General Assembly of Maryland.”
In the absence of construction, a plain man at least, might have understood, that if the Legislature undertook *302to pass a law without its containing this constitutional requisite, the Act would he void.
But this Court very recently, in the case of McPherson vs. Leonard, 29 Md., 389, decided that the omission of those words did not invalidate the law, upon the ground, that they were not of the essence and substance of the law. It is true there was a division of the Court upon the subject, but the judgment of the Court stands as the established law of the State, to govern in the construction of the laws. If such omission by the Legislature in the enactment of a law to extract money from the Treasury of the State, did not invalidate the law; upon what different principle of construction, dispensing with words in a law, intended to provide steps to supply the Treasury with necessary funds, can it be held to be fatally impaired ?
The words in the 1st section of the law now in question, supposed to be omitted, are not of the essence of the law ; and its meaning and purpose may he ascertained upon the established principles of construction in this State, by judicial interpretation, without the sanction of legislative authority. In the celebrated case of the Canal Company vs. R. R. Co., 4 G. & J., 152, this Court laid down for our guidance, the rule of construction, that statutes should he construed with a view to the original intent and meaning of the maker; and that such construction should be put upon them, as best to answer -that intention, which may he collected, from the cause or necessity of making the Act, or from foreign circumstances; and when discovered ought to be followed, although such construction may seem contrary to the letter of the statute. These principles of construction, says C. J., Buchanan, who delivered the opinion of the Court, have been recognized by Courts ever since the days of Roll, Plowden and Coke.
In Brown vs. Somerville, 8 Md., 456, the same doctrine was held, that the words of an Act may he disregarded, *303when it is necessary, to arrive at the intention of the makers.
This Court has decided in the case of Davis vs. State, 7 Md., 160, that irrelevant matter may be rejected as void, whilst the principal subject of the law will be supported and that the statute may be good in part.
So recently as the case of Mayor of Hagerstown vs. Deckert, 32 Md., 384, the same principle of construction has been reiterated and fully sustained.
It is useless to refer to the multiplicity of decisions in this State, firmly holding to such principles of construction.
They are thoroughly established here, and such is the current of authority elsewhere. Smith’s Commentaries on Stat. and Cons. Construction, and Dwarris on Statutes, have extracted the rules. In the exposition of a statute, the leading clue to the construction to be made, is the intention of the Legislature, to be collected from the words; but if they are not explicit, it is to be gathered from the occasion and necessity of the law, which moved the Legislature to enact it—one part of a statute must be so construed by another, that the whole may, if possible stand, ut res magis valeat, quam pereat. Dwarris, 42, 46.
The letter of a statute may be enlarged or restrained. Dwarris, 61.
Where words per se, are repugnant and absurd, what is necessary may be supplied by reasonable intendment and good construction. Dwarris, 42. If words, literally understood, have only a very absurd signification, it is necessary to deviate a little from their primary sense, and Blackstone admits, that if out of Acts of Parliament there arise collaterally any absurd consequences, manifestly contradictory to common sense, the Acts are, with regard to such collateral consequences void—such cases are excepted out of the statute by common sense, and the nonsensical words are said to be controlled by the common law. Dwarris, 80.
*304If a law be made, that whoever does a certain act, shall be adjudged a felon and suffer death, yet if a madman do this, he shall be excused-—he is not within the spirit and reason of the law. Dwarris, 61.
The real intention too, when collected with certainty, will always, in statutes, prevail over the literal sense of terms. Dwarris, 40.
It is unreasonable to impute to the Legislature inconsistent intents upon the same general subject-matter—what it has clearly said in one part, must be the best evidence of what it has intended to say in the other, and if the clear language be in accordance with the plain policy and purview of the whole statute, there is the strongest reason for believing that the interpretation of a particular part, inconsistently with that, is a wrong interpretation. Smith, sec. 503.
A statute is not to be nullified because some of its provisions are absurd, repugnant or untrue. If enough remains, after rejecting the parts which were inappropriate, to show what was intended'by the Legislature, that would suffice. Smith, sec. 506.
A statute ought, upon the whole, to be so construed that if it can be prevented, no clause, sentence or. word should be superfluous, void or insufficient. Dwarris on Stat., 21.
In applying the maxims of interpretation, the object is throughout, first, to ascertain, and next to carry into effect, the intentions of the framer. Dwarris, 46. The sense and sjiirit of an Act, its scope and intention, are primarily to be regarded in the construction of statutes ; and it matters not that the terms used by the Legislature, in delivering its commands, are not the most apt to express its meaning, provided the object be plain and intelligible, and expressed with sufficient distinctness to enable the Judges to collect it from any part of the Act. Dwarris, 51.
According to these well settled canons of interpretation, and which seem to me to be reasonable, is the Act *305now in question, incapable of legal defence, and to be pronounced an absolute nullity; or can its validity be supported ?
Although the first section appears to be the basis of the entire frame-work of the statute, it is by no means a clear proposition, that if that were rejected as void and unmeaning, for its uncertainty, there would not be still ample provisions to meet all the requirements of the statute. The title and remaining sections, particularly the 12th, defining the duties of the assessors in the ascertainment of property liable to assessment under any law of the State by the 19th section, would enable them to distinguish the taxable and the exempted property ; the only difference between the property exempted under this Act and the revenue law, ch. 483, is, that the latter exempts all mortgages, and this law merely mortgages on real estate, which, however, may be found to add very materially to the revenue of the State.
But what is the true meaning to be attached to the 10th section, notwithstanding its omissions ? and are they not virtually supplied?
The majority of the Court have considered the language of this section imperative; that the property therein enumerated and excepted is liable to valuation and assessment, and all the other property not specified is exempted, by making the words of the section, “shall be exempt from taxation for State or local purposes,” applicable to the property not specified in the first clause of the section. If such were the palpable conclusion to be drawn from the words of the section, considering all its provisions and clauses, it might be a debatable question whether, in the face of unquestionable language to that effect, the Courts could by any construction contravene such direct terms, taking into consideration the title and other sections, and its whole scope and purview, there might still be some doubt, even under such circumstances, as to the correct*306ness of such interpretation. In the event, however, that the law was declared to be invalid, the ground of such invalidity must necessarily be because of its utter absurdity, and. not because the Legislature had not the power to pass such a law. Under such circumstances, it would not be presumed the Legislature intended to pass such a law, but that the enactment resulted from surprise and haste, and without design.
But, according to my apprehension, the words of the 1st section, upon a fair and legitimate interpretation, admit of no such plain and explicit meaning. On the contrary, it is much more apparent that the ambiguity has grown out of the omission of the words, “shall be liable to assessment and tax,” immediately to follow the words of the first clause of the first section, “that all property, &c., whatever, in the State,” and immediately before the following words, “except, &c.,” or to be placed at the conclusion of the whole section.
Their insertion in either place would render the section free from ambiguity. . :
That the words, “shall be exempt from taxation for; State or local purposes,” fairly apply to the subjects immediately preceding, is manifest from the proviso which follows, beside reference to the 4th sec. of the 81st Art. of the Code.
To enable us to understand and interpret the purport of not only the 1st section, but the entire statute, we have its title—its various sections, reaching to the number of 36— its scope and purview; and we are required by its 19th section to refer to all the existing legislation of the State to give it aid, force and effect.
First, as to the title of the law, we must take judicial cognizance of the constitutional requirement, the 29th sec. of Art. 3 of the Constitution, which makes it obligatory upon the Legislature to describe the subject of the law by the title thereof.
*307This is declared by the Act to be “to provide for the general valuation and assessment of property in this State.”
Without this requirement, by the rules of construction of statutes, where the meaning of the Act is doubtful, the title may be relied upon as an assistance in arriving at a conclusion, and to remove an ambiguity. Sedgwick on Statutes, 50, 57, 58.
In the case of the Mayor of Annapolis vs. State, 30 Md., 112, reference is made to the title of an Act in question as to its purpose and object.
It would be a fair inference, from the avowal in the title, of its purpose, that if any property was excepted from its operation, it was a minor part compared with the mass of property in the State to be valued and assessed, and not that the great bulk was to be exempted, and the tax imposed upon a trifling amount.
The fair presumption ought to be that the title of the Act asserts a truth, in its declaration of the purpose to provide for a general valuation and assessment of the property in the State ; whereas the construction contended for involves an absolute denial of the truth of such declaration, and, on the contrary, maintains that the Act has for its purpose no such object as asserted, but the general exemption of the property from valuation and taxation, except an inconsiderable portion. The exception becomes the rule. Such construction is utterly inconsistent, according to my apprehension, with the title of the Act, which according to that object ought to have been “an Act to provide for the general exemption of the property in the State from valuation and taxation.” It is to presume the Act to be an absurdity.
Assuming the title to contain a truthful statement of the purpose of the Act, and to be declaratory of the preperty to be valued for taxation, what is the meaning to be attached to the 1st section ?
*308In construing the section much importance is to he attached; indeed, the first thing to be considered, is the proviso in the last clause.
It was held by all the barons of the Exchequer, and such we understand to be the settled rule of construction, that where the proviso is repugnant to the main' body of the Act, it shall stand and be held a repeal of the purview, as it indicates the last intention of the Legislature. Sedgwick on Stat., 62; Smith on Stat., sec. 578.
The proviso here not being repugnant to the purview of the 1st section, but harmonizing with its fair construction, enables us to determine its import.
If the proviso embodies a definite meaning, per se, involving no contradiction between itself and its adjuncts, then that must govern and control the construction of the section, so far at least as it affords reasonable explanation. Sedgwick on Stat., 246.
We cannot harmonize with the section, except all the property of the State, according to the title of the Act, is subjected to valuation and taxation, with the exceptions enumerated in the classes, antecedent to the property to which the proviso immediately applies.
The latter clause of the proviso, making all the other property of such institutions liable to assessment and taxation, as other property in the hands of individuals or other corporations, would be absurd and unmeaning, without the section is construed to embrace property liable to assessment and valuation.
By the construction imputed by the title, and the description, “all property, real, personal and mixed, &c., being liable to valuation and taxation,” the proviso has its true meaning; is sensible and consistent with itself and the other portions of the subject.
The 19th section refers us to all of the existing laws of the State, to enable us to understand its object and scope. Without this provision, according to Lord Mansfield, all *309Acts in pari materia are to be taken together, as if they were one law. Smith on Stat., 636.
In Kentucky, (14 B. Monroe, 266.; Sedgwick on Stat. 249,) it w as held that where two statutes of the same date relate to the same thing, but one is more comprehensive than the other, there will be an effort to give to one some operation not embraced in the other, so that each may, if possible, have some effect,—that the legislation may not appear to have been vain and useless.
The 19th section of the statute, demanding aid, in its construction, from any existing laws, we must refer to the Code, Art. 81, and its amendment at the same session, by ch. 483 of Acts of 1874, and we may refer to the Assessment law of 1852, ch. 337, and 1866, ch. 157, and its supplement, 1867, ch. 311.
If the law in which there is some difficulty, have any relation to other laws which may help -to clear up their sense, we must prefer, to all other interpretations, that which they may have from oth er laws. Smith’s Comm., sec. 410.
Chancellor Kent says that it is to be inferred that a code of statutes relating to one subject, was governed by one spirit and policy, and intended to be harmonious and consistent.
In the absence of provisions to the contrary, such would be the manifest rule, but here they are specifically called for.
Statutes enacted at the same session of the Legislature are to be taken in pari materia, and should receive a construction which will give effect to each, if possible. The State vs. Rackley, 2 Black., 299.
Statutes dictated by the same policy, and having in view the attainment of the same ends, and relating to the same subject-matter, may both be considered together and construed as one statute. Smith’s Comm., sec. 642.
If any section be intricate, obscure or doubtful, the proper mode of discovering its true meaning, is by combining *310it with the other sections, and finding out the sense of one clause by the words or obvious intent of another. Ibid., sec. 503.
Such construction should be made, if possible, as will avoid any contradiction or inconsistency, and give some effect to every part of it. It is the duty of Courts, as far as practicable, to reconcile the different provisions so as to make the whole Act consistent. If this is impossible, then we are to give effect'to what was manifestly the intention of the Legislature, though by so doing we may restrict the meaning or application of general words. Sedgwick on Stat., 238.
In Preston vs. Browder, 1 Wheaton, 115, the Supreme Court of the United States, in construing a statute of North Carolina, had recourse to the history and institutions of the State, and treaties made with the” Indians, in order to ascertain the intention of the Legislature in the passage of the Act, and decided that it did not embrace the land in question, though the words of it were sufficiently broad, on the ground that it did not appear to have been the intention of the Legislature.
The 6th section of the law makes it the duty of the Comptroller to prepare all necessary blanks and forms, and to make such rules and regulations for the assessment of the property of the State as will assure a correct and uniform assessment. The 34th section declares such regulations, &c., shall have the same effect as if by the Act enacted. The regulations adopted by the Comptroller, in pursuance of the 6th section, would have been obligatory, without that section ; and if they were unauthorized, that could not have the effect to invalidate the law.
In statutes, incidents are always supplied by intendment. Whenever a power is given by a statute, everything necessary to the making it effective is conferred by implication.
Because the 34th section was totally unnecessary, as the Comptroller would have possessed, by the 6th section, the *311power to accomplish the duty imposed upon him without the 34th section, certainly no one would, for a moment, think of avoiding the whole law on such account.
The same remark may be made as to the effect of the 5th section, providing for a Board of Control and Review for Baltimore County, who are to exercise all the powers delegated to the County Commissioners in the other counties, under the terms of the Act. It seems to have been the purpose of the section to substitute for the purposes of this law, a Board of Review for Baltimore County, in the place of the County Commissioners; and as they are thus defined, it may be inferred that although they are not always so specified wdien reference is made to the Commissioners of the County, that they are embraced ; certainly so far as the performance of their civil duties and obligations are concerned. However this may be, it would be but an unjustifiable refinement upon the objections to the law, to hold that such provision was sufficient to destroy the effect of the whole law. Such provisions are within the discretion of the Legislature, and if the law may be found to have defects, it is the duty of the Legislature to make the necessary amendment and correction, and most assuredly not the prerogative of the Court to undertake to legislate upon the subject. In many particulars, like its predecessor, the Act of 1866, ch. 159, it might require and receive much improvement.
But the Legislature is relieved from any trouble on that score, by the judgment of this Court, annulling in toto the whole law.
Entertaining these views of the legislation in question, I cannot concur in the conclusions of a majority of my brethren, but believe the judgment below should be affirmed.